43 F.3d 1478
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Samuel Ortiz ESPINOSA, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 93-16420.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 16, 1994.*Decided Dec. 12, 1994.

1
Before:  POOLE and NOONAN, Circuit Judges, HAGEN,** District Judge


2
MEMORANDUM***


3
Ortiz Espinosa appeals pro se the district court's denial of his 42 U.S.C. Sec. 2255 motion to set aside his sentence following his guilty plea conviction for conspiracy to possess with intent to distribute cocaine, 21 U.S.C. Secs. 841(a)(1) and (b)(1)(B)(ii).


4
Appellant's Sec. 2255 motion presents no more than conclusory allegations and no evidentiary hearing was required to be held.  See United States v. Quan, 789 F.2d 711, 715 (9th Cir.), cert. dismissed, 107 S.Ct. 16 (1986).


5
Before accepting appellant's guilty plea the district court exhaustively determined the plea was voluntarily and knowingly made (Fed.R.Crim.P. 11(c), (d)), and had a factual basis (Fed.R.Crim.P. 11(f)).


6
The sentence given to appellant was a correct application of the United States Sentencing Guidelines.


7
Appellant's claim of ineffective assistance by counsel is unsupported by any showing of deficient performance of counsel.  See Strickland v. Washington, 466 U.S. 668, 687 (1984).


8
AFFIRMED.



*
 The panel finds this case appropriate for submission without argument pursuant to 9th Cir.R. 34-4 and Fed.R.App. 34(a)


**
 The Honorable David Warner Hagen, United States District Judge for the District of Nevada, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3